DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

On page 8, Applicant argues that Nurmi and Bell fail to disclose “a movable see-through display, in which the 3D image is overlaid conformally onto the view of the external scene as seen through the display, according to the changes in the scene in real-time”

In response: Nurmi disclosed a movable see-through display, in para. [0051] note that the one or more displays may comprise one or more projection displays, such as a projection screen, an object on which content may be projected, a three-dimensional virtual display, a holographic display, and/or the like. As such, it will be appreciated that the augmented reality control circuitry 118 may be configured to determine content that may be visibly displayed on any display, screen, or other space that may be used to display content including, for example, a cathode ray tube (CRT) display, a plasma display panel (PDP), a liquid crystal display (LCD), a light-emitting diode (LED), an organic light-emitting diode display (OLED), a projector, a holographic display or the like. And Bell disclosed the 3D image overlaid conformally onto a view of the external scene, para. [0140], note that portions of the 3D model with modified colors, textures, or surface appearances may be similarly overlaid on the 2D image based on this depth masking of the 2D image and a gradual transition of the 3D image into the 2D image, para. [0166], note that the expansion can be smooth and the transition from the image of the section of the 3D model to the 2D imagery data may be gradual. Also note that in para. [0081], Bell also explained that construction component 110 can render a 3D model and can facilitate displaying a field of view of the 3D model. Also see para. [0114] which explained that system 700 can comprise a display 702 that can render a model and control components. In an aspect, display 702 can comprise a rendering of a portion of a 3D model comprising object 710, wall 720, wall section 712 for which there is correlated 2D imagery, and a control portal 714. Although Bell does not specifically disclose the see-through display, Nurmi discloses such display. Therefore, the stated argument is taught by the combination of the references.

On page 10, Applicant argues that Nurmi and Bell fail to disclose “displaying 3D image overlaid conformally on a see-through view of the external scene in accordance with the updated position and orientation of the display”.

In response: Nurmi teaches the see-through display, see para. [0051], is further configured to display an augmented reality 3D image of the external scene based para. [0066], note that the augmented reality control circuitry 118 may transition from a 3D display view to an augmented reality mode display view responsive to detection of a second predefined trigger. This second predefined trigger may comprise, for example, a second user input, such as pressing a key, button, providing a touch gesture or the like. As another example, in an instance in which the predefined trigger for activating augmented reality mode comprises detection of movement of the augmented reality mode apparatus 102 along a predefined trajectory. In addition to that, Bell disclosed, para. [0116], note that if the 2D image is panoramic, the user may change their viewpoint's orientation, allowing them to see different parts of the panorama. While viewing 2D images, users may be able to transition to viewing other 2D images at different viewpoints or to various viewing modes for the 3D model. Therefore, the stated argument is taught by the combination of the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-12, 14, 17-18, 20, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi (US Publication Number 2012/0058801 A1) in view of Bell et al. (US Publication Number 2015/0269785 A1, hereinafter “Bell”).

(1) regarding claim 1:
As shown in fig. 1, Nurmi disclosed a system for enhancing the situational awareness of a user (para. [0026], note that FIG. 1 illustrates a block diagram of an augmented reality apparatus 102 for enhancing activation of an augmented reality mode according to an example embodiment), the system comprising: 
a movable see-through display viewable by the user (para. [0027], note that the augmented reality apparatus 102 may be embodied as a desktop computer, laptop computer, mobile terminal, mobile computer, mobile phone, mobile communication device, one or more servers, one or more network nodes, game device, digital camera/camcorder, audio/video player, television device, radio receiver, digital video recorder, a headset, positioning device, chipset, a computing device comprising a chipset, any combination thereof, and/or the like, also see para. [0051]); and 
a processor (20, fig. 2, processor), configured to receive: (i) an updated position and orientation of the see-through display (para. [0035], note that the positioning sensor may determine the location of the mobile terminal 10 based upon signal triangulation or other mechanisms); (ii) two-dimensional (2D) image data relating to an external scene (para. [0064], note that FIG. 5a illustrates 2D map content 502 displayed in a user interface, which may be displayed when a trigger for activating augmented reality mode is detected); and (iii) three-dimensional (3D) image data relating to the external scene (para. [0064], note that FIG. 5b illustrates a 3D map view 504 of the location illustrated in the 2D map content 502. FIG. 5c illustrates the location in an example augmented reality mode view 506), wherein the see-through display is configured to display an augmented reality 2D image of the external scene based on the received 2D image data, in accordance with the updated position and orientation of the see-through display (para. [0064], note that FIG. 5a illustrates 2D map content 502 displayed in a user interface, which may be displayed when a trigger for activating augmented reality mode is detected); 
wherein the see-through display is further configured to display an augmented reality 3D image of the external scene based on the received 3D image data, viewed by the user through the see-through display (para. [0051]), in accordance with the updated position and orientation of the see-through display (para. [0066], note that the augmented reality control circuitry 118 may transition from a 3D display view to an augmented reality mode display view responsive to detection of a second predefined trigger. This second predefined trigger may comprise, for example, a second user input, such as pressing a key, button, providing a touch gesture or the like. As another example, in an instance in which the predefined trigger for activating augmented reality mode comprises detection of movement of the augmented reality mode apparatus 102 along a predefined trajectory), and 
wherein the see-through display is further configured to selectively display at least one gradual transition selected from the group consisting of: 
a gradual transition of the 2D image into the 3D image (para. [0063], note that the augmented reality control circuitry 118 may transition from the 2D display view to a three-dimensional (3D) display view of at least a portion of the content displayed in the 2D display view). 
Nurmi disclosed most of the subject matter as described as above except for specifically teaching the 3D image overlaid conformally onto a view of the external scene, and a gradual transition of the 3D image into the 2D image.
However, Bell disclosed the 3D image overlaid conformally onto a view of the external scene (para. [0140], note that portions of the 3D model with modified colors, textures, or surface appearances may be similarly overlaid on the 2D image based on this depth masking of the 2D image) and a gradual transition of the 3D image into the 2D image (para. [0166], note that the expansion can be smooth and the transition from the image of the section of the 3D model to the 2D imagery data may be gradual).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose the 3D image overlaid conformally onto a view of the external scene and a gradual transition of the 3D image into the 2D image. The suggestion/motivation for doing so would have been in order to facilitate manipulation of 3D and 2D models and to allow user tools for adding user generated content, removing portions of captured content, manipulating a rendering, generating summaries, and the like (para. [0007]). Therefore, it would have been obvious to combine Nurmi with Bell to obtain the invention as specified in claim 1.

(2) regarding claim 3:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein at least one of the 2D image and the 3D image comprises at least one region of interest (ROI) selected from the group consisting of: an ROI selected based on the updated position and orientation of the see-through display; and an ROI selected by the user.
However, Bell disclosed wherein at least one of the 2D image and the 3D image comprises at least one region of interest (ROI) selected from the group consisting of: an ROI selected based on the updated position and orientation of the see-through display; and an ROI selected by the user (para. [0165], note that the system can crop the 2D imagery data to only select the desired region of interest).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein at least one of the 2D image and the 3D image comprises at least one region of interest (ROI) selected from the group consisting of: an ROI selected based on the updated position and orientation of the see-through display; and an ROI selected by the user. The suggestion/motivation for doing so would have been The suggestion/motivation for doing so would have been in order to facilitate manipulation of 3D and 2D models and to allow user tools for adding user generated content, removing portions of captured content, manipulating a rendering, generating summaries, and the like (para. [0007]). Therefore, it would have been obvious to combine Nurmi with Bell to obtain the invention as specified in claim 3.

(3) regarding claim 5:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein the 3D image depicts at least one region of interest (ROI) obstructed by features in the external scene.
However, Bell disclosed wherein the 3D image depicts at least one region of interest (ROI) obstructed by features in the external scene (para. [0108], note that the visual cue may be displayed as an overlay or a 2D or 3D object in the 3D model. The position of this visual cue relative to the 3D model may correspond to the correlated position of the part of the 3D model seen in the 2D image (e.g., an outline of this region or an icon in the center), the correlated position of the point at which the image was captured, or the correlated center point from which a panoramic 2D image was captured. This point may also be displayed at the surface of the model below the center point or capture point).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the 3D image depicts at least one region of interest (ROI) obstructed by features in the external scene. The suggestion/motivation for doing so would have been in order to facilitate manipulation of 3D and 2D models and to allow user tools for adding user generated content, removing portions of captured content, manipulating a rendering, generating summaries, and the like (para. [0007]). Therefore, it would have been obvious to combine Nurmi with Bell to obtain the invention as specified in claim 5.

(4) regarding claim 7:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein at least one image feature of at least one of the 2D image and the 3D image gradually disappears during the gradual transition.
However, Bell disclosed wherein at least one image feature of at least one of the 2D image and the 3D image gradually disappears during the gradual transition (para. [0130], note that this transition may involve moving the viewpoint from the pre-transition viewpoint of the 3D model to the position of the viewpoint from which the 2D image was captured as correlated to the 3D model. Once this movement is complete, the view of the 3D model may switch or fade to the corresponding view of the 2D image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein at least one image feature of at least one of the 2D image and the 3D image gradually disappears during the gradual transition. The suggestion/motivation for doing so would have been in order to facilitate manipulation of 3D and 2D models and to allow user tools for adding user generated content, removing portions of captured content, manipulating a rendering, generating summaries, and the like (para. [0007]). Therefore, it would have been obvious to combine Nurmi with Bell to obtain the invention as specified in claim 7.

(5) regarding claim 8:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein at least one image feature of at least one of the 2D image and the 3D image gradually appears during the gradual transition.
However, Bell disclosed wherein at least one image feature of at least one of the 2D image and the 3D image gradually appears during the gradual transition (para. [0130], note that when the user desires to switch back to the 3D model, transitioning component 636 can transition the user back to a previous 3D viewpoint prior to the transition. In other embodiments, transitioning component 636 can transition to a viewpoint that is common (e.g., a distance from the correlated viewpoint of the 2D image in the 3D model to the viewpoint provided after the transition back to 3D is zero or about zero) between different modes)
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein at least one image feature of at least one of the 2D image and the 3D image gradually appears during the gradual transition. The suggestion/motivation for doing so would have been in order to facilitate manipulation of 3D and 2D models and to allow user tools for adding user generated content, removing portions of captured content, manipulating a rendering, generating summaries, and the like (para. [0007]). Therefore, it would have been obvious to combine Nurmi with Bell to obtain the invention as specified in claim 8.

(6) regarding claim 9:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein the display is further configured to display supplementary image content during the gradual transition.
However, Bell disclosed wherein the display is further configured to display supplementary image content during the gradual transition (para. [0140], note that Supplemental 3D objects (such as user-added 3D objects or markers denoting panorama centers) could be displayed in the 2D image, with the correct parts of the 2D image occluding the 3D objects if they are nearer to the viewpoint than the object at that point in the image.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the display is further configured to display supplementary image content during the gradual transition. The suggestion/motivation for doing so would have been in order to facilitate manipulation of 3D and 2D models and to allow user tools for adding user generated content, removing portions of captured content, manipulating a rendering, generating summaries, and the like (para. [0007]). Therefore, it would have been obvious to combine Nurmi with Bell to obtain the invention as specified in claim 9.

(7) regarding claim 10:
Nurmi further disclosed the system of claim 1, wherein at least one transitioning attribute of the gradual transition is selectively modified (para. [0066], note that the augmented reality control circuitry 118 may transition from a 3D display view to an augmented reality mode display view responsive to detection of a second predefined trigger. This second predefined trigger may comprise, for example, a second user input, such as pressing a key, button, providing a touch gesture or the like.).

(8) regarding claim 11:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein the see-through display is configured to repeatedly update the gradual transition in accordance with the updated position and orientation of the see-through display.
However, Bell disclosed wherein the see-through display is configured to repeatedly update the gradual transition in accordance with the updated position and orientation of the see-through display (para. [0050], note that construction component 110 can determine that 2D imagery data corresponds to a position associated with a 3D model, such as a coordinate of 3D planar space represented as an (X, Y, Z) coordinate, where X represents a position on a first plane, Y represents a position of a second plane, and Z represents a position of a third plane. The position may also include information about orientation (e.g., a quaternion in an (X, Y, Z) coordinate system). Additional data may localize the position of different parts of the 2D imagery data within the 3D model).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the see-through display is configured to repeatedly update the gradual transition in accordance with the updated position and orientation of the see-through display. The suggestion/motivation for doing so would have been in order to facilitate manipulation of 3D and 2D models and to allow user tools for adding user generated content, removing portions of captured content, manipulating a rendering, generating summaries, and the like (para. [0007]). Therefore, it would have been obvious to combine Nurmi with Bell to obtain the invention as specified in claim 11.

(9) regarding claim 12:
Nurmi further disclosed the system of claim 1, wherein the 3D image is generated in advance based on at least one factor selected from the group consisting of: a radius surrounding the updated position and orientation of the see-through display; a heading vector of the see-through display; a selected region of interest (ROI); and predefined information (para. [0050], note that the trigger may comprise any predefined user input, event, combination thereof, or the like that is defined as a trigger for activation of the augmented reality mode. Accordingly, for example, the predefined trigger may comprise detection of a user selection of a key, button, a predefined touch gesture to a touch screen, hand/finger gestures (for example, a gesture not actually contacting a display and/or not actually contacting the augmented reality apparatus 102) and/or the like).

(10) regarding claim 14:
Nurmi further disclosed the system of claim 1, wherein the movable see-through display comprises a display of a moving platform (para. [0050], note that the predefined trajectory may comprise movement of the augmented reality apparatus 102 along an upward arc, a substantially vertical trajectory, and/or the like, which may, for example, indicate that a user is raising the augmented reality apparatus 102 to a position to enable capture of images of the real world for use in the augmented reality mode.).

The proposed combination of Nurmi and Bell explained in the rejection of system claims 1, 3, 5, 7-8, 10-12 renders obvious the steps of the method (see figs. 6-7 of Nurmi) of claims 17-18, 20, 22-26 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1, 3, 5, 7-8, 10-12 are equally applicable to claims 17-18, 20, 22-26.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi and Bell further in view of Van Os et al. (US Publication Number 2013/0326407 A1, hereinafter “Van Os”).

(1) regarding claim 15:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein the moving platform comprises an aircraft in flight. 
However, Van Os disclosed wherein the moving platform comprises an aircraft in flight (para. [0362], note that the 3D animation is a video clip captured by a video capture device of an object orbiting the earth or a manned or unmanned aircraft flying at lower altitudes (e.g., a satellite, a space shuttle, an airplane, a helicopter, etc.).).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein wherein the moving platform comprises an aircraft in flight. The suggestion/motivation for doing so would have been provide an integrated mapping application that includes several useful modalities, including location browsing, map searching, route identifying and route navigating operations (para. [0003]). Therefore, it would have been obvious to combine Nurmi, Bell with Van Os to obtain the invention as specified in claim 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anderson (US Patent Number 10,482,662 B2) disclosed an immersive video display system includes a video display to display an image and a processor coupled with the video display. The displayed image includes an augmented reality image and a virtual reality image at different moments in time. The processor is to modify one of the augmented reality image and the virtual reality image to more closely correspond to the other of the augmented reality image and the virtual reality image, and control the video display to gradually transition from displaying the one of the augmented reality image and the virtual reality image to the other of the augmented reality image and the virtual reality image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674